DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 16/685,415, filed on 11/15/2019. 


Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 9-13 and 15-18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Carey et al. (US Patent Application Publication No 2015/0162378) hereinafter referred to as Carey. 
Per Claim 1 Carey discloses (see figures 4-7) a magnetic memory device, comprising
a free layer (100”/210) structure having a variable magnetization direction, the free layer structure including, 
a first free layer (112), the first free layer being a first Heusler alloy, having perpendicular magnetic anisotropy
a coupling layer (120) on the first free layer, the coupling layer including a metal oxide layer, (Carey teaches [0028] “The amorphous layer 120 may be a Ta layer, a sputtered (amorphous) Si layer, and/or amorphous alloys of two or more materials from the second, third, fourth and fifth rows of the periodic table” from this recitation, the material aluminum oxide.  Further, the examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween).) and 
a second free layer (110) on the metal oxide layer, the second free layer being a second Heusler alloy, the second Heusler alloy (110) being different from the first Heusler alloy (112) and having perpendicular magnetic anisotropy (they are different layers; see figure 4 and [0051-52]) 
a pinned layer structure (230), the pinned layer structure having a fixed magnetization direction; and 
a tunnel barrier layer (220) between the pinned layer structure and the free layer structure
Per Claim 9 Carey discloses the device of claim 1, including where the first free layer has a cubic structure. [0027]  
Per Claim 10 Carey discloses the device of claim 1, including the first free layer. Additionally, claim 9 recites the performance properties of the device (wherein the first free layer has a saturation magnetization of 1200 emu/cc or less).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Carey.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 11 Carey discloses the device of claim 1, including wherein the first free layer. Additionally, claim 10 recites the performance properties of the device (wherein the first free layer has a saturation magnetization of 500-1200 emu/cc).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Carey.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 12 Carey discloses the device of claim 1, including wherein the first free layer. Additionally, claim 11 recites the performance properties of the device (wherein the first free layer has a tunneling magnetoresistance ratio at room temperature of greater than 100%).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Carey.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 13 Carey discloses the device of claim 1, including where the first free layer has thickness of 5nm or less. [0027]  
Per Claim 15 Carey discloses the device of claim 1, including wherein the second free layer. Additionally, claim 16 recites the performance properties of the device (wherein the second free layer has a saturation magnetization of less than or equal to 500 emu/cc).  This functional limitation does not distinguish the claimed device over the prior art, since it appears that this limitation can be performed by the prior art structure of Carey.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) See MPEP 2114.
Per Claim 16 Carey discloses the device of claim 1, including where the second free layer has a thickness of 10nm or less. [0026]
Per Claim 17 Carey discloses (see figures 4-9) a magnetic memory device, comprising
a pinned layer structure (230), the pinned layer structure having a fixed magnetization direction; the pinned layer structure including, (see figure 8)
a first pinned layer (232), 
a non-magnetic layer (234), and 
a second pinned layer (236), 
the first pinned layer and the second pinned layer having anti-parallel magnetization directions (as shown in figure 8)
a free layer (100”/210) structure having a variable magnetization direction, the free layer structure including, 
a first free layer (112), the first free layer being a first Heusler alloy, and having a first saturation magnetization 
a metal oxide layer (120)  on the first free layer (Carey teaches [0028] “The amorphous layer 120 may be a Ta layer, a sputtered (amorphous) Si layer, and/or amorphous alloys of two or more materials from the second, third, fourth and fifth rows of the periodic table” from this recitation, the material aluminum oxide.  Further, the examiner notes that the term "on" includes "directly on" (no intermediate materials, elements or space disposed therebetween) and "indirectly on" (intermediate materials, elements or space disposed therebetween).) and
a second free layer (110) on the metal oxide layer, the second free layer being a second Heusler alloy having a second saturation magnetization and the second saturation magnetization being different from the first saturation magnetization; (different materials, see [0064]) 
a tunnel barrier layer (220) between the pinned layer structure and the free layer structure
Per Claim 18 Carey discloses the device of claim 1, including where the first free layer has a cubic structure. [0027]  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Carey as applied to claims 1, 9-13 and 15-18 above.
Per Claim 5 Carey discloses the device of claim 1, including where the metal oxide layer has a thickness 
Carey does not teach where including where the thickness of the metal oxide layer is less than or equal to 1.5nm 
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.   Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B).
Per Claim 6 Carey discloses the device of claim 5, including where the metal oxide layer includes Mg, Al, Hf, Zr, Ta, Nb or combinations thereof. [0028]

Allowable Subject Matter
Claims 2-4, 7-8, 14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894